DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
Rejoin claims 9-13 and 16. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a three-dimensional (3D) memory device comprising: forming a block plug extending vertically through the sacrificial layer and the first block layer to divide the sacrificial layer into a supporting portion and a sacrificial portion; forming a dielectric stack above the sacrificial layer and having a staircase region, such that the supporting portion of the sacrificial 
Regarding claim 9, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a three-dimensional (3D) memory device comprising: replacing part of the first block layer and the sacrificial layer with a supporting structure; forming a dielectric stack above the supporting structure and a remainder of the sacrificial layer and having a staircase region, such that the supporting structure overlaps the staircase region of the dielectric stack; forming an opening extending vertically through the dielectric stack to expose part of the remainder of the sacrificial layer; and replacing, through the opening, the remainder of the sacrificial layer with a second semiconductor layer coplanar with the supporting structure, in combination with other claimed features, as recited in independent claim 9.  Claims 10-13 are dependent upon independent claim 9, and are therefore allowed. 
Regarding claim 14, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a three-dimensional (3D) memory device, comprising: forming a supporting structure and a second semiconductor layer coplanar with the supporting structure on the first semiconductor layer; forming a memory stack above the supporting structure and the second semiconductor layer, the memory stack having a staircase region overlapping the supporting . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al. (U.S. 2021/0375900), Zhang et al. (U.S. 2021/0375915), Zhang et al. (U.S. 2021/0375828), Zhang et al. (U.S. 2021/0375912), and KAMINAGA et al. (U.S, 2021/0313281) do not disclose the allowable subject matters, as discussed above in independent claims 1, 9, and 14.

       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817 
February 26, 2022